DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 1, the newly added language, “…a controller operable to execute a light program that causes the light source to adjust the 
Claims 2-9 and 19 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0000335) in view of Morozov (AU 7269698 A).  
Regarding claim 1, Samec discloses an audio device comprising: a structure configured to be worn on a user’s head (e.g. ¶¶ 1433); an acoustic driver coupled to the structure and configured to convert an audio signal into an acoustic signal in proximity to an ear of the user (e.g. Fig. 3, #66, ¶¶ 1453, 2123, 2140, etc.); an optical light source coupled to the structure and configured to direct optical energy toward an eye of the user (e.g. ¶¶ 15, 617, 1194, 1869, 1917, etc.); and an interface coupled to the light source and configured to control at least one of a color selection, a luminance, or a duration of the optical energy (e.g. ¶¶ 697, 1213, 2080, etc.). 
Samec indicates the ability to execute a program that causes the light source to adjust the optical energy (e.g. ¶¶ 1888-1891, etc.); however, the prior art fails to 
Regarding claim 2, Samec further comprises a light pipe coupled to the light source and configured to deliver the optical energy from the light source to the eye of the user (e.g. ¶¶ 1870 – light guides and other elements direct light towards the wearers eyes from the scanning fiber device light source).
Regarding claim 3, the light source disclosed in Samec includes a multi-color light emitting device configurable to produce one of a plurality of colors (e.g. ¶¶ 1888-1891, 1912, 1917, etc.).
Regarding claims 4-5, Semec further comprises a sensor coupled to the interface to sense an aspect of the user’s physiology, including heart rate, or a blood component level, etc. (e.g. ¶¶ 1898, 2170-2180), the interface being configured to control the light source based at least in part upon the aspect of the user’s physiology (e.g. ¶¶ 2029, 2106, etc.).
Regarding claim 6, Samec employs an ambient light sensor, with the light source configured to adjust the optical energy based at least in part upon a signal from the ambient light sensor (e.g. ¶¶ 122, 130, etc.).
Regarding claim 7, Samec indicates an adjustable component configured to allow user-selectable delivery of optical energy to a location other than the eye of the user (e.g. ¶¶ 1599)
Regarding claim 8, the optical light source of Samec is configured to provide optical energy into the eye of the user via a peripheral area of the eye of the user (e.g. ¶¶ 1763, 1869, etc.).
Regarding claim 9, the optical light source of Samec is configured to provide optical energy into the eye of the user by illuminating a portion of the skin near the eye of the user (e.g. ¶¶ 1763, 1869, 2091, 2111, etc. – where the examiner notes the portion of the skin near the eye would necessarily be illuminated at the same time).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0000335) in view of Morozov (AU 7269698 A), further in view of Andes et al. (US 2013/0214998).  Samec indicates that the user may manually adjust the light component of the system (e.g. ¶¶ 1658, 1766, etc.); however, the prior art fails to expressly disclose the optical light source disposed on a protruding member and physically re-adjusting the light source away from the user by bending the protruding member.  In the same field of endeavor, Andes discloses a head piece with an optical source disposed on a protruding member, capable of being physically readjusted away from the user by bending the protruding member, in order to provide the desired illumination (e.g. ¶¶ 42-45, etc.).  It would have been an obvious design choice to modify the device of Samec in view of Morozov, with a protruding element housing the light source as taught by Andes, in order to yield the predictable results of allowing the user to fine tune the positioning of the light in their own peripheral field of vision.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792